Detailed Action
This is the final office action for US application number 14/539,426. Claims are evaluated as filed on March 8, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Keller, Bonutti, Rayburn, Castino, and Engelson teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the airway management device H of Keller is inserted and slid over the guide T but that the guide T is never inserted into the airway management device H or advanced beyond the airway management device H 
With regards to Applicant’s argument that claim 15 requires a specific sequence from (a) to (e) that requires the tube is first placed in the mouth of the patient and then the probe is inserted into the tube, and then the probe is advanced through the tube and beyond the length of the tube or pushing the probe to push the tube into position which is not described by Keller (Remarks p. 10), Examiner agrees that this is now claimed. Further, Examiner agrees that this is not described by Keller. However, as detailed in the rejection below and on page 15 of the non-final office action dated December 8, 2020, such is nonetheless obvious due to the small number of methods one could reasonably use to insert two concentric tubes along a curved path, e.g. inserting tube A first and then tube B, inserting tube B first and then tube A, inserting tube A into tube B and inserting them together with or without relative movement to one another during the process. Examiner notes that no reasons have been provided by Applicant to indicate that such is not obvious.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 7,650,886, hereinafter “Keller”).
As to claims 10 and 11, Keller discloses a method (Figs. 2 and 6-8, col. 3 line 45 – col. 4 line 7) of facilitating entry of an endobronchial tube into a tracheal airway (Figs. 6-8, col. 3 line 45 – col. 4 line 7) comprising: (a) placing an endobronchial tube (H, Fig. 8) into a mouth of a patient (Fig. 8, col. 3 lines 55-66), wherein the endobronchial tube comprises a proximal end (upper portion as shown in Fig. 8), a distal end (lower portion as shown in Fig. 8), and a longitudinal body (middle portion as shown in Fig. 8) disposed therebetween (Fig. 8); (b) inserting a tubular structural support probe (T, Fig. 2, col. 3 lines 12-13) into the endobronchial tube (Fig. 8, col. 3 lines 55-66) such that a distal portion of the structural support probe (see illustration of Fig. 2) appears to be in contact with a distal portion of an inner wall of the endobronchial tube (Fig. 8, col 53-56 discloses sliding the tub onto the probe), wherein the structural support probe is a unitary structure (Fig. 2) comprising a proximal end (6), a distal end (distal portion of 2), and a longitudinal body (middle portion of 4) disposed therebetween (Figs. 2 and 6-8), wherein a length of the longitudinal body of the structural support probe is longer than a length of the longitudinal body of the endobronchial tube (Fig. 8), wherein at least a claim 11, Keller discloses that advancing the structural support probe appears to comprise extending the structural support probe beyond the length of the endobronchial tube (Fig. 8).
Keller is silent to inserting the tubular structural support probe after placing the endobronchial tube in the mouth. Keller does not expressly disclose that the distal portion of the structural support probe is in contact with the distal portion of the inner wall of the endobronchial tube. Keller is silent to pushing the structural support probe thereby pushing the distal portion of the structural support probe against the distal portion of the inner wall of the endobronchial tube to advance the endobronchial tube into position in the tracheal airway. As to claim 11, Keller is silent to advancing the structural support probe comprises extending the structural support probe beyond the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the distal portion of the structural support probe and the distal portion of the inner wall of the endobronchial tube as disclosed by Keller are in contact in order to slide the tube relative to the probe (col. 4 lines 53-57 and 63-66) when the probe is positioned within the tube and in the probe is bent (Fig. 8). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify method of sliding the tube along the probe as disclosed by Keller includes inserting the tubular structural support probe after placing the endobronchial tube in the mouth and pushing the structural support probe thereby pushing the distal portion of the structural support probe against the distal portion of the inner wall of the endobronchial tube to advance the endobronchial tube into position in the tracheal airway in order to select one very few methods of inserting two concentric tubes into a human trachea (Fig. 8) with a reasonable expectation of success/to yield predictable results. That is, Keller discloses that the support probe and endobronchial tube are concentric tubes that are flexible and inserted through the mouth and into the trachea. The number of methods one could reasonably use to insert two concentric tubes along a curved path include inserting tube A first and then tube B, inserting tube B first and then tube A, and inserting tube A into tube B and inserting them together with or without relative movement to one another during the process. In inserting such tubes into a human airway, one of ordinary skill in the art before the effective filing date of the claimed invention would predictably chose the appropriate 

    PNG
    media_image1.png
    373
    1220
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    646
    716
    media_image2.png
    Greyscale


As to claims 15, 17, and 19, Keller discloses a method (Figs. 2 and 6-8, col. 3 line 45 – col. 4 line 7) of facilitating entry of an endobronchial tube into a tracheal airway claim 17, Keller discloses that an external surface of the distal portion of the structural support probe tapers along its length so as to provide a decreasing stiffness toward the distal end (Fig. 2). As to claim 19, Keller discloses that the composition of the structural support probe varies along its length so as to provide a decreasing stiffness toward the distal end (Fig. 2, col. 2 lines 56-63, col. 3 lines 36-42). 
Keller does not expressly disclose inserting the tubular structural support probe after placing the endobronchial tube in the mouth, and, after inserting the tubular structural support probe, advancing the structural support probe through the endobronchial tube and beyond the length of the endobronchial tube whereby the distal end of the structural support probe is placed at a trachea. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method as disclosed by Keller by inserting the tubular structural support probe after placing the endobronchial tube in the mouth, and, after inserting the tubular structural support probe, advancing the structural support probe through the endobronchial tube and beyond the length of the endobronchial tube whereby the distal end of the structural support probe is placed at a trachea in order to slide the tube relative to the probe (col. 4 lines 53-57 and 63-66) .


    PNG
    media_image1.png
    373
    1220
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    646
    716
    media_image2.png
    Greyscale


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Bonutti et al. (US 2013/0253387, hereinafter “Bonutti”).
As to claim 12, the combination of Keller discloses the invention of claim 10.
The combination of Keller is silent to illuminating the endobronchial tube using a light source disposed on the distal end of the structural support probe. 
Bonutti teaches a tubular probe (180/310, Fig. 87) comprising a distal opening (most-central 311 as shown in Fig. 87) disposed on a distal end (Fig. 87, ¶249), illuminating an area using a light source (316, ¶249) disposed on the distal end of the structural support probe (within circumferentially spaced openings 311 as shown in Fig. 87 as disclosed in ¶249)
.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Rayburn et al. (US 5,733,242, hereinafter “Rayburn”).
As to claim 13, the combination of Keller discloses the invention of claim 10 as well as the lumen being for transfer of liquids or gases (col. 3 line 13).
The combination of Keller is silent to delivering suction through the distal end of the structural support probe and the proximal opening configured to be connected to a vacuum source and a lumen disposed therebetween. 
Rayburn teaches a method (Figs. 7 and 8, col. 7 line 18 - col. 8 line 30) comprising: placing an endobronchial tube (75) into a mouth of a patient (Fig. 7, col. 7 lines 18-52); inserting a structural support probe (14, 16) into the endobronchial tube (Figs. 1 and 2), wherein a length of the structural support probe is longer than a length of the endobronchial tube (Fig. 1, col. 8 lines 1-5); wherein the structural support probe further comprises a distal opening (Fig. 2 shows opening 22 in structural support probe portion 14 and an opening in structural support probe portion 16) disposed on the distal end (Fig. 2), a proximal opening (Fig. 3 shows an opening in structural support probe portion 16 and Fig. 6 shows an opening in structural support probe portion 14) disposed on the proximal end (Figs. 1, 3, and 6) and a lumen (for the passage of 18, 20, and 22 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method as disclosed by the combination of Keller by delivering suction via the lumen as taught by Rayburn in order to remove fluid, secretions, or blood that obstructs vision (Rayburn col. 5 lines 14-16 and col. 8 lines 8-10).

As to claim 14, the combination of Keller discloses the invention of claim 10 as well as the lumen being for transfer of liquids or gases (col. 3 line 13).
The combination of Keller is silent to delivering a fluid through the distal end of the structural support probe and the proximal configured to be connected to a fluid source.

.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Castillo et al. (US 5,171,232, hereinafter “Castillo”).
As to claim 16, Keller discloses the invention of claim 15 as well as an internal surface of the distal portion of the structural support probe provides a decreasing stiffness toward the distal end (Fig. 2, col. 2 lines 56-63, col. 3 lines 36-42). 
Keller is silent to the internal surface tapers along its length so as to provide a decreasing stiffness toward the distal end.
Castillo teaches a method of facilitating medical access into a small tubular organ (Fig. 3) comprising: inserting a tubular structural support probe (10) comprising a proximal end (bottom portion as shown in Fig. 1), a distal end (14), and a longitudinal body disposed therebetween (Fig. 1), wherein the structural support probe varies by composition or geometry along its length (col. 3 lines 31-35 and 49-53) such that the structural support probe is of variable stiffness along its length (col. 3 lines 31-35 and 49-53) and such that a distal portion of the structural support probe is more flexible than a proximal portion of the structural support probe (Fig. 1, col. 3 lines 31-35 and 49-53), and wherein the structural support probe further comprises a distal opening disposed on the distal end (Fig. 2), wherein an internal surface of the distal portion of the structural 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the internal surface as disclosed by Keller to be tapered as taught by Castillo in order to facilitate probe placement in the patient with accuracy (Keller col. 2 lines 10-12) and facilitate smooth sliding of instrumentation as the instrumentation exits the distal end. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Keller in view of Engelson et al. (US 6,030,369, hereinafter “Engelson”).
As to claim 18, Keller discloses the invention of claim 15 as well as an external surface of the distal portion of the structural support probe providing a decreasing stiffness toward the distal end (Fig. 2, col. 2 lines 56-63, col. 3 lines 36-42).
Keller is silent to the external surface comprises a stepwise reducing diameter so as to provide a decreasing stiffness toward the distal end.
Engelson teaches a method of facilitating medical access into a small tubular organ (col. 3 lines 61-67) comprising: inserting a tubular structural support probe (103, 114, 116) comprising a distal end (Fig. 2), and a longitudinal body disposed therebetween (Fig. 1), wherein the structural support probe further comprises a distal opening disposed on the distal end (Fig. 2), wherein an external surface of the distal portion of the structural support probe comprises a stepwise reducing diameter (Fig. 2) so as to provide a decreasing stiffness toward the distal end (Fig. 2, col. 4 lines 20-31, col. 5 lines 20-22).
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775